 

[FORM OF LOCK-UP AGREEMENT]

 

August 12, 2008

 

i2 Telecom International, Inc.

5070 Old Ellis Pointe

Suite 110

Roswell, GA 30076

 

Dear Sirs:

 

Reference is made to that certain Warrant Exercise Consent Agreement, dated as
of August 12, 2008 (the “Consent Agreement”), by and among i2 Telecom
International, Inc., a Washington corporation (the “Company”), and the Investors
party thereto, (the “Investors”) pursuant to which the Investors shall exercise
warrants (the “Warrant Exercise”) of the Company, which Warrant Exercise shall
be converted into shares of the Company’s Common Stock. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Consent Agreement.

 

As an inducement to the Company to execute the Consent Agreement, the
undersigned hereby agrees that from the date hereof (the “Effective Date”) until
the first anniversary of such date (the “Lock-Up Period”), the undersigned will
not offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, the number of shares of Common Stock set forth on the signature page
hereto which shares are beneficially owned by the undersigned on the date hereof
and entitled to certain registration rights (the “Shares”), enter into any
transaction that would have the same effect, or enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of the Shares, whether any such aforementioned
transaction is to be settled by delivery of the Shares, in cash or otherwise, or
publicly disclose the intention to make any such offer, sale, pledge or
disposition, or to enter into any such transaction, swap, hedge or other
arrangement, without, in each case, the prior written consent of the Company
except for the following; (i) the Investors shall be restricted to sell up to
1,400,000 common shares of the Company per month for a period of twelve months;
and (ii) provided that the Company’s market capitalization is in excess of $100
million twelve months from the Effective Date, the Investors shall be restricted
to sell up to 1,400,000 common shares of the Company per month for a second
period of twelve months.

 

Any shares of Common Stock beneficially owned by the undersigned as of the date
hereof, including the Shares, except for any shares of Common Stock or other
securities of the Company acquired by the undersigned after the date hereof are
subject to the terms of this letter agreement. A transfer of any Shares to a
family member or trust or any other entity may be made, provided the transferee
agrees to be bound in writing by the terms of this letter agreement prior to
such transfer.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of the
Shares if such transfer would constitute a violation or breach of this letter
agreement.

 

--------------------------------------------------------------------------------

This letter agreement shall be binding on the undersigned and the successors,
heirs, personal representatives and assigns of the undersigned. This letter
agreement shall lapse and become null and void if the transactions contemplated
by the Consent Agreement shall not have occurred before 180 days from the
Effective Date of this agreement.

 

 

Very truly yours,

 

 

Vestal Venture Capital

 

 

 

 

BY:

21st Century Strategic Investment Planning, LC

Allan R. Lyons

 

ITS:

General Partner

 

 

 

Number of Shares of Common Stock

 

 

Subject to this Letter Agreement: ____________________

 

 

 

 

 

507138

 

 



 

 